  AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case


                                    UNITED STATES DISTRICT COURT
                                              Northern District of California
           UNITED STATES OF AMERICA                                      ) AMENDED JUDGMENT IN A CRIMINAL CASE
                        v.                                               )
                   Merl Simpson                                          )   USDC Case Number: CR-16-00292-002 YGR
                                                                         )   BOP Case Number: DCAN416CR00292-002
                                                                         )   USM Number: 23600-111
                                                                         )   Defendant’s Attorney: David Lee Anderson

  Date of Original Judgment: 4/27/2017
  (or Date of Last Amended Judgment)
         Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and              Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
         (2))                                                                    3583(e))
         Reduction of Sentence for Changed Circumstances (Fed. R.                Modification of Imposed Term of Imprisonment for Extraordinary
         Crim. P. 35(b))                                                         and Compelling Reasons (18 U.S.C. § 3582(c)(1))
         Correction of Sentence by Sentencing Court (Fed. R. Crim. P.            Modification of Imposed Term of Imprisonment for Retroactive
         35(a))
         Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.           Direct Motion to District Court Pursuant
         36)
         Other:                                                                  Modification of Restitution Order (18 U.S.C. § 3664)

  THE DEFENDANT:
         pleaded guilty to count(s): One, Two, Four, Six, Eight, Nine, and Ten of the Indictment
         pleaded nolo contendere to count(s): which was accepted by the court.
         was found guilty on count(s): after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:
   Title & Section                Nature of Offense                                                             Offense Ended           Count
   18 U.S.C. § 1951(a)            Conspiracy to Commit Robbery Affecting Interstate Commerce                    April 21, 2016          1,2,4,6,8
   18 U.S.C. §                    Discharging a Firearm During and in Relation to a Crime of                    April 7, 2016           9
   924(c)(1)(A)(iii)              Violence
   18 U.S.C. §922(g)(1)           Felon in Possession of a Firearm                                              April 21, 2016          10

  The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has been found not guilty on count(s):
         Count(s) Three, Five, and Seven are dismissed on the motion of the United States.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                              4/27/2017
                                                                              Date of Imposition of Judgment


                                                                              Signature of Judge
                                                                              The Honorable Yvonne Gonzalez Rogers
                                                                              United States District Judge
                                                                              Name & Title of Judge

                                                                                 October 11, 2018
                                                                              Date
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                       Judgment - Page 2 of 9
CASE NUMBER: CR-16-00292-002 YGR



                                                           IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        240 months. This term consists of terms of 120 months for each of Counts One, Two, Four, Six, Eight, and Ten, all counts to
        be served concurrently; and 120 months Count Nine, to be served consecutive to all other counts.

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

       The Court makes the following recommendations to the Bureau of Prisons:
       The Court recommends that the defendant participate in the Bureau of Prisons Residential Drug Abuse Treatment Program
       (RDAP). The defendant shall be designated to the Bureau of Prisons’ facility at Atwater, California, or an institution near
       Northern California to facilitate visitation with his family.
       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district:
              at on (no later than 2:00 pm).

              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              at on (no later than 2:00 pm).

              as notified by the United States Marshal.

              as notified by the Probation or Pretrial Services Office.




                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                       UNITED STATES MARSHAL

                                                                      By
                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                      Judgment - Page 3 of 9
CASE NUMBER: CR-16-00292-002 YGR



                                                      SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Five years. This term consists of terms of
three years on each of Counts One, Two, Four, Six, Eight, and Ten, and five years on Count Nine, all such terms to run concurrently.

                                    MANDATORY CONDITIONS OF SUPERVISION

 1)    You must not commit another federal, state or local crime.
 2)    You must not unlawfully possess a controlled substance.
 3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
 4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7)         You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                         Judgment - Page 4 of 9
CASE NUMBER: CR-16-00292-002 YGR

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
4)       You must follow the instructions of the probation officer related to the conditions of supervision.
5)       You must answer truthfully the questions asked by your probation officer.
6)       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
         view.
8)       You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
         so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
         where you work or anything about your work (such as your position or your job responsibilities), you must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
         possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
9)       You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
         communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
         probation officer.
10)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
12)      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).


         If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
         person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
         that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.



 (Signed)
             Defendant                                                          Date


             U.S. Probation Officer/Designated Witness                          Date
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                     Judgment - Page 5 of 9
CASE NUMBER: CR-16-00292-002 YGR

                                        SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall have no contact with victims, unless otherwise directed by the probation officer.

2. The defendant shall pay any restitution and special assessment that is imposed by this judgment and that
remains unpaid at the commencement of the term of supervised release.

3. The defendant shall not open any new lines of credit and/or incur new debt without the prior permission
of the probation officer.

4. The defendant shall provide the probation officer with access to any financial information, including tax
returns, and shall authorize the probation officer to conduct credit checks and obtain copies of income
tax returns.

5. The defendant shall not have contact with any codefendant in this case, namely Shawan Spragans and
Kristoffer Jones.

6. The defendant shall cooperate in the collection of DNA as directed by the probation officer.

7. The defendant shall not own or possess any firearms, ammunition, destructive devices, or other
dangerous weapons.

8. The defendant shall submit his person, residence, office, vehicle, electronic devices and their data
(including cell phones, computers, and electronic storage media), and any property under defendant's
control to a search. Such a search shall be conducted by a United States Probation Officer or any federal,
state, or local law enforcement officer at any time, with or without suspicion. Failure to submit to such a
search may be grounds for revocation; the defendant shall warn any residents that the premises may be
subject to searches.

9. When not employed at least part-time and/or enrolled in an educational or vocational program, the
defendant shall perform up to 20 hours of community service per week as directed by the United States
Probation Office.

10. The defendant shall participate in a program of testing and treatment for drug abuse, as directed by the
probation officer, until such time as the defendant is released from treatment by the probation officer.
The defendant is to pay part or all of the cost of this treatment, at an amount not to exceed the cost of
treatment, as deemed appropriate by the probation officer. Payments shall never exceed the total cost of
urinalysis and counseling. The actual co-payment schedule shall be determined by the probation officer.

11. The defendant shall abstain from the use of all alcoholic beverages.
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                                              Judgment - Page 6 of 9
CASE NUMBER: CR-16-00292-002 YGR

                                                  CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments.

                                                  Assessment                  JVTA Assessment*                       Fine                      Restitution
 TOTALS                                            $ 700.00                 $ N/A                                  $ Waived                    $ 2,304.00



        The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO 245C) will be entered after
        such determination.
        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.


           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
           nonfederal victims must be paid before the United States is paid.
 Name of Payee                                        Total Loss                        Restitution Ordered                    Priority or Percentage
 Walgreens Recovery - c/o                               $514.00                                 $514.00
 Store #2609
 1411 Lake Cook Rd. MS: 413
 Deerfield, IL 60015
 Smokey Joe’s BBQ/Joshua                               $1,500.00                                 $1,500.00
 Kemper
 3015 Shattuck Avenue
 Berkeley, CA 94705
 Bernal Heights Pizzeria                                 $140.00                                  $140.00
 59 30th Street, San Francisco,
 CA 94110
 Ethiopia Restaurant                                     $150.00                                  $150.00
 2955 Telegraph Avenue,
 Berkeley, CA 94705




 TOTALS                                                $2,304.00                                 $2,304.00


        Restitution amount ordered pursuant to plea agreement $
        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
        before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
        may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                            Judgment - Page 7 of 9
CASE NUMBER: CR-16-00292-002 YGR

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
              the interest requirement is waived for the.
              the interest requirement is waived for the is modified as follows:
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                                                       Judgment - Page 8 of 9
CASE NUMBER: CR-16-00292-002 YGR

                                                               SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A             Lump sum payment of _____________________ due immediately, balance due

                            not later than , or
                            in accordance with               C,         D, or          E, and/or              F below); or

    B             Payment to begin immediately (may be combined with                            C,          D, or        F below); or

    C             Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
                  commence (e.g., 30 or 60 days) after the date of this judgment;

    D             Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
                  commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

    E             Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
                  imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F        Special instructions regarding the payment of criminal monetary penalties:
             When incarcerated, payment of criminal monetary penalties, $700.00 Special Assessment and $2,304.00 restitution,
             are due during imprisonment at the rate of not less than $25 per quarter and payment shall be through the Bureau
             of Prisons Inmate Financial Responsibility Program. Criminal monetary payments shall be made to the Clerk of
             U.S. District Court, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

        Joint and Several

    Case Number                                                    Total Amount              Joint and Several                       Corresponding Payee,
    Defendant and Co-Defendant Names                                                             Amount                                 if appropriate
    (including defendant number)
    Shawan Spragans: 0971 4:16CR00292-1                                     $2,014.00                    $2,014.00
    YGR
    Archie Williams: 0971 4:17CR00077-001                                     $290.00                      $290.00
    Shawan Spragans: 0971 4:16CR00292-1
    YGR; YGR; Kristoffer Jones, 0971
    4:16CR00292-3 YGR;





 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245C (Rev. AO 09/11-CAN 04/18) Amended Judgment in Criminal Case
DEFENDANT: Merl Simpson                                                                                       Judgment - Page 9 of 9
CASE NUMBER: CR-16-00292-002 YGR

       The defendant shall pay the cost of prosecution.

       The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant’s interest in the following property to the United States: A .38 caliber RG Industries
       Model RG31 revolver bearing serial number 027318; a .357 caliber Taurus revolver bearing serial number TF818373; and
       any ammunition involved in this offense.
       The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
       or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
       defendant’s responsibility for the full amount of the restitution ordered.
